11-4466
         Bah v. Holder
                                                                                         BIA
                                                                                 A097 847 391
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                RALPH K. WINTER,
 9                ROSEMARY S. POOLER,
10                     Circuit Judges.
11       _______________________________________
12
13       MAMADOU ALIOU BAH,
14                Petitioner,
15
16                       v.                                      11-4466
17                                                               NAC
18       ERIC H. HOLDER, JR., ATTORNEY GENERAL,
19                Respondent.
20
21       _______________________________________
22
23       FOR PETITIONER:                Theodore Vialet, New York, NY.
24
25       FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
26                                      Attorney General, Civil Division;
27                                      Mary Jane Candaux, Assistant
28                                      Director; Robbin K. Blaya, Trial
29                                      Attorney, Office of Immigration
30                                      Litigation, United States Department
31                                      of Justice, Washington, D.C.
32
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Mamadou Aliou Bah, a native and citizen of Guinea,

 6   seeks review of the September 22, 2011, order of the BIA

 7   denying his motion to reconsider.    In re Mamadou Aliou Bah,

 8   No. A097 847 391 (B.I.A. Sept. 22, 2011).   We assume the

 9   parties’ familiarity with the underlying facts and

10   procedural history of the case.

11       As Bah has timely petitioned for review of only the

12   BIA’s denial of his motion for reconsideration, we are

13   precluded from considering the merits of the underlying

14   motion to reopen his removal proceedings.    See Jin Ming Liu

15   v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006) (per curiam).

16   We have reviewed the denial of Bah’s motion to reconsider

17   for abuse of discretion.   See id.   A motion to reconsider

18   must “specify errors of fact or law in the [challenged BIA

19   decision] and [] be supported by pertinent authority.”      8

20   U.S.C. § 1229a(c)(6)(C); 8 C.F.R. § 1003.2(b)(1); Ke Zhen

21   Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir.

22   2001).


                                   2
 1       Bah reiterates the argument from his motion to

 2   reconsider, that the BIA failed to explicitly consider his

 3   argument that he will be persecuted on account of his Fulani

 4   ethnicity.   While, as the BIA found, it had necessarily

 5   rejected that argument in finding his related claim of

 6   persecution based on political opinion to be unsupported by

 7   the record, the BIA also corrected any potential error by

 8   explicitly addressing Bah’s ethnic persecution claim in

 9   denying reconsideration.   The BIA reasonably found that Bah

10   had failed to demonstrate a material change in conditions

11   based on his Fulani ethnicity because: (1) the only

12   documented ethnic persecution came at the hands of

13   government officials that have since been ousted by Bah’s

14   own political party; and (2) his evidence, which included

15   unauthenticated and unsworn documents and affidavits not

16   based on personal knowledge, did not overcome or rebut the

17   underlying adverse credibility determination.   See Jian Hui

18   Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing

19   BIA’s consideration of country condition evidence in motion

20   to reopen for substantial evidence); Qin Wen Zheng v.

21   Gonzales, 500 F.3d 143, 147-48 (2d Cir. 2007) (noting that

22   the BIA may refuse to credit evidence submitted in a motion


                                   3
 1   to reopen because of an adverse credibility determination in

 2   an underlying proceeding).   Accordingly, because Bah failed

 3   to identify an error of law or fact in the BIA’s denial of

 4   this third motion to reopen, the BIA did not abuse its

 5   discretion in denying his motion to reconsider.   See

 6   8 U.S.C. § 1229a(c)(6)(C); 8 C.F.R. § 1003.2(b)(1); Ke Zhen

 7   Zhao, 265 F.3d at 90.

 8       For the foregoing reasons, the petition for review is

 9   DENIED.

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe, Clerk
12




                                   4